ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-287, concluding that VINCENT J. MILITA, II, of MARMORA, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three months for violating RPC 4.2 (a lawyer shall not communicate with a person represented by another lawyer), and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that VINCENT J. MILITA, II, is suspended from the practice of law for a period of three months and until the *117further Order of the Court, effective June 15, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.